DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 10/11/21, 04/29/22 and 07/20/22 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
Claim 18 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 18 non-transitory computer-readable storage medium claim that refer to claim 1. Since claim 1 is a method claim, claim 18  fail to further limit the parent claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claims 1-9 are objected because of the following reasons:

Claim 1 recited the limitations of “A new category tag mining method” should read as “a computer implemented new tag mining method having a hardware processor..”. 
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-11 and 14-17 recited the limitations of “already existing”. The phrase “already” is merely an intended use, which does not further distinguish the claimed invention from the prior art of record. Further, the phrase ‘already’ can interpret as previously. If the claim recited ‘existing’ then the language may not need the ‘previously’. As such, the limitations ‘already existing’ is indefinite, as it fails to point out what is being described. The limitations may amend as ‘removing an existing category tag’.  
 Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

9.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-9, device of claims 11-17, non-transitory computer-readable storage medium are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include device, processor, memory, non-transitory computer-readable storage medium.
2.	The limitations are recited in claims 1 and 11 are obtaining plurality of queries, labeling a category tag, extract the category tag query, removing category tag already existing, determining a remaining category tag as a new category tag etc.,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting device, processor, memory, non-transitory computer-readable storage medium, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the aid of pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites device, processor, memory, non-transitory computer-readable storage medium. The device, processor, memory, non-transitory computer-readable storage medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1 and 11 recited additional limitations, such that a current pre-set time period, a pre-trained sequence labeling model , a preset current category tag. These limitations are a context which encompasses categorizing items, tags, labeling tags based on user thinking rule. Using generic computing components (e.g. device, processor, system) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.




Dependent claims 2-9 and 12-17 recite an additional limitation (e.g. pre-level category, bidirectional gated recurrent unit, conditional random field, distant supervision method, parts of speech, noun, pronous, adjective, category tag being fluency or not fluency, frequency threshold etc.) which is also directed to organizing, manipulating of data and a mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 6, 7, 9, 11 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2018/0365257 A1), hereinafter Chen in view of Johnson et al. (US 2009/0012991 A1), hereinafter Johnson.  
As for claim 1, Chen teaches a new category tag mining method, comprising: obtaining a plurality of queries during a current preset time period (see [0005], a query statement and a query intent indicated by the query statement, and a corresponding relationship between a query statement and a limiting keyword of the query intent; [0009], in response to determining that within a designated historical period of time, the first target fragment is positioned in the target historical query statement);   
labeling a category tag on each query of the plurality of queries, by using a pre-trained sequence labeling model, to extract the category tag currently corresponding to the query from the query; and….a category tag already existing in a preset current category tag library from category tags currently corresponding to all the queries, and determining a remaining category tag as a new category tag (see [0005], [0055], keyword of the query intent are labeled for the statement fragments; [0060]-[0061], after receiving the query statement, the electronic device may generate the query result corresponding to the query statement based on the updated statement fragment characteristic library of the preset mode. Matching the output is searched from an information library according to the output, and the information searched out is determined as the query result). 
Chen teaches the claimed invention including the limitations of a category tag already existing in a preset current category ([0005]), but does not explicitly teaches the limitations of removing a category tag. However, in the same field of endeavor Johnson teaches the limitations of removing a category tag (see Johnson, [0058], identify tags that no longer reach a critical threshold can be removed from the graduated set).
Chen and Johnson both references teach features that are directed to analogous art and they are from the same field of endeavor, such as query to generate relationship among various words, obtaining query result in response to receive query statement.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Johnson’s teaching to Chen's system for recommending name/value pairs (e.g. tags) for publications (e.g., listings across all categories on a host site). Hence, the tagging system provide both scalability and responsiveness. The tagging system allow a community to determine what tags can be used as well as providing a basis for recommending tags to subsequent user (see Johnson, [00029], [0030]). 
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a device claim for implementing those steps of claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Johnson’s teaching to Chen's system for recommending name/value pairs (e.g. tags) for publications (e.g., listings across all categories on a host site). Hence, the tagging system provide both scalability and responsiveness. The tagging system allow a community to determine what tags can be used as well as providing a basis for recommending tags to subsequent user (see Johnson, [00029], [0030]). 
As for claim 18, 
		The claim 18 merely describes non-transitory computer-readable storage medium implementing mining method of claim 1. The claim is rejected for the same reason as described in claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Chen and Johnson teach:
further comprising: obtaining a plurality of samples of queries pre-labeled with category tags; and performing model training on a preset neural network model, by using the plurality of samples of queries as an input of the preset neural network model and using the pre-labeled category tags of the plurality of samples of queries as an output of the preset neural network model, to obtain the sequence labeling model (see Chen, [0010], [0054], [0089]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Chen and Johnson teach:
before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query during the current preset time period, determining whether the category tag ends with a category tag being in the current category tag library; retaining the category tag, in response to the category tag ending with the category tag being in the current category tag library; and removing the category tag, in response to the category tag not ending with the category tag being in the current category tag library (see Chen, [0058], [0060]; Also see Johnson, [0058]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Chen and Johnson teach:
before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query, detecting whether a sentence of the category tag is fluency, by using a preset sentence fluency model; retaining the category tag, in response to the sentence of the category tag being fluency; and removing the category tag, in response to the sentence of the category tag being not fluency (see Chen, [0066], [0068]; Also see Johnson, [0058]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Chen and Johnson teach:
before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query, detecting a frequency of the category tag of appearing in the category tags currently corresponding to all the queries; retaining the category tag, in response to the frequency being greater than or equal to a preset frequency threshold; and removing the category tag, in response to the frequency being less than the preset frequency threshold (see Chen, [0008], [0058], [0068]; Also see, Johnson, [0058]).
Claims 15-17 correspond in scope to claims 6, 7 and 9 and are similarly rejected.

13.	Claims 3-5, 8, 10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (US 2018/0365257 A1), Johnson (US 2009/0012991 A1) and further in view of Wang et al., “Distantly Supervised Biomedical Named Entity Recognition with Dictionary Expansion”, IEEE 2019; (hereinafter “Wang”).
As for claim 3, Chen and Johnson wherein the preset neural network model comprises a first semantic representation model, a second semantic representation model connected with the first semantic representation model (see Chen, [0010]).
Chen and Johnson does not explicitly teach the limitations of “a first bidirectional Gated Recurrent Unit (GRU) layer connected with the second semantic representation model, a second bidirectional GRU layer connected with the first bidirectional GRU layer, a conditional random field connected with the second bidirectional GRU layer, and a conditional random field parsing layer connected with the conditional random field”. In the same field of endeavor, Wang teaches the limitations of “a first bidirectional Gated Recurrent Unit (GRU) layer connected with the second semantic representation model, a second bidirectional GRU layer connected with the first bidirectional GRU layer, a conditional random field connected with the second bidirectional GRU layer, and a conditional random field parsing layer connected with the conditional random field” (see Wang, pages 496 and 497).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Wang to Chen’s system (as modified by Johnson). Ordinary skilled artisans have been motivated to do so, as suggested by Wang (page 496), for developing distantly supervised Biomedical named entity recognition (BioNER) to alleviate human effort and make the system more generalized and automatically generate labeled training data with existing knowledge bases or dictionaries. BioNER systems use a shallow parser to generate candidate phrases and a simple matching approach for entity recognition. In addition, both of the references (Chen and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as,  semantic similarity among character, words, phrases and so on. This close relation between both of the references highly suggests an expectation of success.
As for claim 4, Chen and Johnson teaches wherein the step of obtaining the plurality of samples of queries pre-labeled with the category tags comprises: obtaining a plurality of historical queries and a plurality of preset category tags; filtering all historical queries containing at least one of the preset category tags out from all the historical queries, by using a….method; and determining the plurality of samples of queries from all the historical queries containing at least one of the preset category tags (see Chen, [0005]-[0006], [0054]).
Chen and Johnson does not explicitly teach the limitations of “a distant supervision method”. In the same field of endeavor, Wang teaches the limitations of “a distant supervision method” (see Wang, page 496).
As for claim 5, Chen and Johnson teaches before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query, extracting a word located before and adjacent to the category tag from the query as a current detection word, in response to the category tag being in the preset current category tag library; detecting whether ……of the current detection word is a preset…., wherein the preset….; extracting a word located before and adjacent to the current detection word from the query as a new current detection word, in response to….of the current detection word being the preset….; repeating the step of detecting whether….of the current detection word is the preset…., until a current detection word not having the preset….is detected; and combining the category tag and all detection words detected to have the preset…, according to an order of the category tag and all the detected detection words in the query, and using a combined result as the category tag currently corresponding to the query (see Chen, [0006]-[0007]; Also see Johnson, [0058]).
Chen and Johnson do not explicitly teach the limitations of a part of speech; word is a preset part of speech, wherein the preset part of speech is any one of a noun, an adjective, and a noun adjective; the part of speech; In the same field of endeavor, Wang teaches the limitations of “a part of speech; word is a preset part of speech, wherein the preset part of speech is any one of a noun, an adjective, and a noun adjective; the part of speech” (see page 497).
As to claim 8, Chen and Johnson teaches before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query, detecting whether a sentence of the category tag is fluency, by using a preset sentence fluency model; retaining the category tag, in response to the sentence of the category tag being fluency; and removing the category tag, in response to the sentence of the category tag being not fluency (see Chen, [0066], [0068], [0136]; Also see Johnson, [0058]).
As to claim 10, Chen and Johnson teaches before the step of removing the category tag already existing in the preset current category tag library from the category tags currently corresponding to all the queries, and determining the remaining category tag as the new category tag, further comprising: for each category tag currently corresponding to the query, detecting a frequency of the category tag of appearing in the category tags currently corresponding to all the queries; retaining the category tag, in response to the frequency being greater than or equal to a preset frequency threshold; and removing the category tag, in response to the frequency being less than the preset frequency threshold (see Chen, [0007], [0008], [0068]; Also see, Johnson, [0058]).
Claims 12-14 correspond in scope to claims 3-5 and are similarly rejected.
Prior Arts
14. 	US 2015/0234927 A1 teaches a tag in a pre-constructed tag library, each tag in the tag library corresponding to one category of applications; and querying for applications corresponding to the tag obtained through conversion, and using the applications as a search result corresponding to the search word ([0008]).
	US 2010/0332478 A1 teaches  a user to apply one or more tags to a resource and then using category tag lists built from tags applied by users to resources to calculate a degree of membership of the resource to each of a plurality of candidate categories to which the resource might belong, selecting the two or more candidate categories to which the resource has the highest degree of membership ([0026]).
	WO2019/061996A1 teaches presetting a dimension associated with a label, obtaining a customer label located in the customer database, extracting from the information repository, improving the level of professionalism and sense of cordial regard, improving sales success rate (abstract).
	Also see US 20180365257, US 10795939, US 20180341698, US 10698932, US 20180341698, US 20180365257, US 10795939, US 20180341698, US 10698932, US 20180341698, US 20180341698, US 11250056, US 11269939, US 11294941, US 11354349, US 20150234927, US 20100332478, US 20110099181, US 20110099181, US 10007944,  these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
8/16/22